UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7121



BOUNDARY MCCALL,

                                            Plaintiff - Appellant,

         and

ERIC LEON WALTERS,

                                                         Plaintiff,

         versus

MICKY RAY; MR. GRAVETT; MR. SMITH; JOHN DOE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. William B. Traxler, Jr., District
Judge. (CA-96-1059-9-21JC)

Submitted:   February 27, 1997            Decided:   March 11, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Boundary McCall, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his action brought pursuant to Bivens v. Six Unknown Named Agents
of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). We have reviewed

the record and the district court's opinion accepting the magis-

trate judge's recommendation and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. McCall v.

Ray, No. CA-96-1059-9-21JC (D.S.C. June 28, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2